Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. 
Kishimoto and Kang both use organic materials for the bank layer. Kishimoto teaches that the bank layer should be baked to remove moisture.  Kishimoto further teaches that the bank is formed after the pixel electrode but before the active material is deposited.  This is identical to the claimed method. Furthermore, it is inherent that foreign bodies will fall on the substrate during substrate post-bake, as expressly admitted by the applicants:

“It is founded that, in a post-bake process of a pixel definition layer, because an organic material is not completely solidified, a lot of gases and substances will be released and adsorbed in a post-bake chamber, so a cleanliness of the post-bake chamber of the organic material is relatively low. When a substrate is post-baked in the chamber, some foreign bodies will inevitably fall on the substrate.” ([0030], emphasis added).

As a result, the rejections are maintained.





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of U.S. Pat. Pub. No. 20210091339 to Kishimoto et al. (Kishimoto).
Regarding Claim 1, Kang teaches a method for manufacturing an OLED display substrate, comprising: 
fabricating a first conducting layer 20’ and a second conducting layer 32’ on a substrate 10, the first conducting layer being located between the second conducting layer and the substrate (see Fig. 11A); 
fabricating a pixel definition layer 40 on the second conducting layer, the pixel definition layer defining a plurality of open regions 40H; and 
removing portions of the second conductive layer at the open regions of the pixel definition layer to expose the first conductive layer under the second conductive layer (see Fig. 11D).
	Kang does not explicitly teach performing a post-bake processing on the pixel definition layer.  However, Kang teaches that the bank 40 is an organic material [0058].  In analogous art, Kishimoto teaches in [0063] that a bank layer should be undergo a bake procedure followed by a second bake, reading on “performing a post –bake processing on the pixel definition layer.” It would have been obvious to the person of ordinary skill at the time of filing to include the baking process of Kishimoto to the process of Kang in order to remove moisture from an organic bank layer before the formation of the active layer, as taught by Kishimoto in the quoted section.  Also, as explained above, contaminants inherently fall on the substrate during post-bake, so those contaminants would similarly be removed with Kang’s removal of the second conductive layer.
Regarding Claim 2, Kang and Kishimoto teach the method according to claim 1, wherein an etching selection ratio of the second conductive layer is larger than that of the first conductive layer (the first conductive layer 20 is left whole while the second 32E is etched, meaning that the etch selectivity is inherently as intended by this claim).

Regarding Claim 3, Kang and Kishimoto teach the method according to claim 2, but does not explicitly teach that removing portions of the second conductive layer at the open regions of the pixel definition layer comprises: 
performing wet etching on the second conductive layer to remove a part of the second conductive layer exposed to the open regions.
	However, the person of ordinary skill may experiment among a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(E)).  In this case. Kang explicitly teaches that the layer 32E is etched but is silent as to how. The person of ordinary skill in the art of semiconductor manufacturing readily knows their options are wet or dry etching, and my experiment among that very limited set of options in order to fully practice the invention of Kang. 

Regarding Claim 6, Kang and Kishimoto teach the method according to claim 1, wherein subsequent to removing portions of the second conductive layer at the open regions of the pixel definition layer, the method further comprises: 
forming a light emitting layer 50 on the pixel definition layer and on portions of the first conductive layer exposed through the open regions of the pixel definition layer; and fabricating a cathode layer 60 on the light emitting layer.

Regarding Claim 7, Kang and Kishimoto teach the method according to claim 1, wherein prior to fabricating the first conducting layer and the second conducting layer on a substrate, the method further comprises: 
forming a thin film transistor layer TFT on the substrate.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Kang and Kishimori as applied to claim 3 above, and further in view of U.S. Pat. Pub. No. 20110272696 to Ryu et al (Ryu).
Regarding Claim 4, Kang and Kishimoto teach the method according to claim 3, but does not explicitly teach that an etching solution for the wet etching is selected from acetic acid, nitric acid and phosphoric acid.
However, in analogous art, Ryu teaches that conductive layer etching in OLED/TFT manufacturing can be done by phosphoric, acetic or nitric acids [0070].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Ryu since Kang is silent as to the etch chemistry, thereby motivating those of ordinary skill to seek out such teachings.

Regarding Claim 5, Kang, Kishimoto and Ryu teach the method according to claim 4, but does not explicitly teach that an etching rate of the second conductive layer in the etching solution is at least 10 times of the etching rate of the first conductive layer in the etching solution. However, etch selectivity is a result of material selection, etchant, and molar strength of the etchant, and is therefore a result effective variable. The person of ordinary skill may optimize a result effective variable to meet application specific goals (MPEP 2144.05(II)(B)).



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 
/EVREN SEVEN/Primary Examiner, Art Unit 2812